Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FormS-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 JAZZ TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) (See table of additional registrants on following page) Delaware (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 20-3320580 (I.R.S. Employer Identification Number) 4321 Jamboree Road Newport Beach, California92660 (949) 435-8000 (Address, including Zip Code and Telephone Number, including Area Code of Registrant’s Principal Executive Offices) Susanna H. Bennett, Chief Financial Officer Jazz Technologies, Inc. 4321 Jamboree Road Newport Beach, California92660 (949) 435-8000 (Name, Address, including Zip Code and Telephone Number, including Area Code, of Agent for Service) Copies to Allen R. Grogan, Esq. Jazz Technologies, Inc. 4321 Jamboree Road Newport Beach, California92660 (949) 435-8000 Sheldon Krause, Esq. Eilenberg & Krause LLP 11 East 44th Street New York, New York10017 (212) 986-9700 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable following the effective date of this Registration Statement. If the securities being registered on this Form are to be offered in connection with the formation of a holding company and there is compliance with General InstructionG, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ (Do not check if a smaller reporting company) Smaller reporting companyo If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)o Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)o CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Amount of Title of Each Class of Amount to be Offering Aggregate Registration Securities to be Registered Registered Price per Unit (1) Offering Price (1) Fee (1) 8%Senior Notes due2015 100% Guarantees of 8%Senior Notes due 2015 (2) — Total 100% Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(f) under the Securities Act of 1933, as amended. The registration fee has been calculated pursuant to Rule457(f)(2) under the Securities Act of 1933, as amended. See the following page for a table of guarantor registrants. Pursuant to Rule457(n), no additional registration fee is payable with respect to the guarantees. The registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission acting pursuant to said Section8(a), may determine. Table of Guarantor Registrants State or Other Primary Standard Jurisdiction of Industrial I.R.S. Employer Incorporation or Classification Identification Exact Name of Additional Registrant as Specified in the Charter Organization Code Number Jazz Semiconductor, Inc. Delaware 75-3005127 Newport Fab, LLC Delaware 02-0541231 The address for each of the additional registrants is c/oJazz Technologies, Inc., 4321 Jamboree Road, Newport Beach, California92660, telephone: (949)435-8000.The name and address, including zip code, of the agent for service of process for each additional registrant is Susanna H. Bennett, Chief Financial Officer, Jazz Technologies, Inc., 4321 Jamboree Road, Newport Beach, California92660. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED OCTOBER 19, 2010 PROSPECTUS JAZZ TECHNOLOGIES, INC. Offer to Exchange up to $93,556,000 8% Senior Notes due 2015 which have been registered under the Securities Act of 1933 For Any and All Outstanding Unregistered 8% Senior Notes due 2015 and Related Subsidiary Guarantees We are offering to exchange up to $93,556,000 aggregate principal amount of registered 8%senior notes due 2015, which we refer to as the “exchange notes,” for any and all outstanding unregistered 8%senior notes due 2015, which we refer to as the “outstanding notes” and which were issued, together with warrants to purchase an aggregate of 25,254,070ordinary shares of Tower Semiconductor Ltd., in a private offering on July 15, 2010, and which have certain transfer restrictions.We are not offering, and will not offer, to exchange the warrants for registered warrants. In this prospectus we sometimes refer to the outstanding notes and the exchange notes collectively as the “notes”. We will issue exchange new notes for all outstanding notes that are validly tendered and not withdrawn before expiration of the exchange offer. You may withdraw tenders of outstanding notes at any time prior to the expiration of the exchange offer. The exchange offer expires at 5:00 p.m., New York time, on January , 2011, unless extended. We currently do not intend to extend the expiration date. The exchange procedure is more fully described in “The Exchange Offer — Procedures for Tendering Outstanding Notes.”If you fail to tender your outstanding notes, you will continue to hold unregistered notes that you will not be able to transfer freely. The terms of the exchange notes are substantially identical to those of the outstanding notes, except that the transfer restrictions and registration rights applicable to the outstanding notes do not apply to the exchange notes. The exchange notes will represent the same debt as the outstanding notes, and will be issued under the same indenture. See “Description of the Notes” for more details on the terms of the exchange notes. We will not receive any proceeds from the exchange offer. There is no established trading market for the exchange notes or the outstanding notes. The exchange of outstanding notes for exchange notes in the exchange offer will not be a taxable transaction for United States federal income tax purposes. See “Certain U.S. Federal Income Tax Considerations.” All broker-dealers that receive exchange notes in the exchange offer must acknowledge that they will deliver a prospectus in connection with any resale of the exchange notes.If a broker-dealer acquired outstanding notes as a result of market-making or other trading activities, the broker-dealer may use this prospectus in connection with resales of the exchange notes.See “Plan of Distribution.” Please consider carefully the “Risk Factors” beginning on page9 of this prospectus before deciding to participate in the exchange offer. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is [], 2010 1 TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 FORWARD-LOOKING STATEMENTS 1 WHERE YOU CAN FIND ADDITIONAL INFORMATION 1 PROSPECTUS SUMMARY 3 RISK FACTORS 9 USE OF PROCEEDS 23 RATIO OF EARNINGS TO FIXED CHARGES 23 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 BUSINESS 42 BOARD OF DIRECTORS AND MANAGEMENT 52 EXECUTIVE COMPENSATION 53 THE EXCHANGE OFFER 64 DESCRIPTION OF THE NOTES 73 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS PLAN OF DISTRIBUTION LEGAL MATTERS EXPERTS i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement we have filed with the SEC.We are submitting this prospectus to holders of outstanding notes so that they can consider exchanging the outstanding notes for exchange notes. You should rely only on the information contained in this prospectus or to which we have referred you.We have not authorized anyone to provide you with information that is different.This prospectus may only be used where it is legal to make the exchange offer and by a broker-dealer for resales of exchange notes acquired in the exchange offer where it is legal to do so.The information in this prospectus may only be accurate on the date of this prospectus. FORWARD-LOOKING STATEMENTS This prospectus may contain “forward-looking statements” within the meaning of the federal securities laws made pursuant to the safe harbor provisions of the Private Securities Litigation Report Act of 1995.These statements, which represent our expectations or beliefs concerning various future events, may contain words such as “may,” “will,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” or other words indicating future results.Such statements may include but are not limited to statements concerning the following: · anticipated customer demand; · expected general economic conditions; · anticipated trends in capacity utilization, revenues, margins and net income; · customer acceptance and satisfaction with our products; · expected trends in operating and other expenses; · anticipated cash and intentions regarding use of cash; · changes in effective tax rates; and · anticipated product enhancements or releases. These forward-looking statements are subject to risks and uncertainties, including those risks and uncertainties described in this prospectus that could cause actual results to differ materially from those anticipated as of the date of this report.We assume no obligation to update any forward-looking statements to reflect events or circumstances arising after the date of this report. WHERE YOU CAN FIND ADDITIONAL INFORMATION We have filed a registration statement on FormS-4 with the SEC with respect to the exchange notes and related guarantees offered by this prospectus.This prospectus, which is a part of the registration statement, does not contain all of the information included in that registration statement.For further information about us and the exchange notes and related guarantees offered in this prospectus, you should refer to the registration statement and its exhibits. 1 Immediately prior to the effectiveness of the registration statement relating to the exchange offer, we filed annual, quarterly and current reports and other information with the SEC on a voluntary basis.Following effectiveness of the registration statement relating to the exchange offer, we will become subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and will be required for a period of time to file annual, quarterly and current reports and other information with the SEC.These reports, the registration statement and its exhibits and other information are or will be available after filing at the SEC’s public reference room located at 100FStreet, N.E., Room1580, Washington,D.C. 20459.You can request copies of these documents by writing to the SEC and paying a fee for the copying cost.Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference rooms.Our SEC filings are also available at the SEC’s web site at http://www.sec.gov.However, these reports and other information are not part of this prospectus and should not be relied upon by investors in making their investment decision to exchange the outstanding notes for the exchange notes. 2 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus, but is not complete and may not contain all of the information that is important to you or that you should consider in making a decision to exchange outstanding notes for exchange notes.To understand all of the terms of this exchange offer and the exchange notes and to attain a more complete understanding of our business and financial situation, you should read the entire prospectus carefully, including the “Risk Factors” section and the financial statements and related notes contained elsewhere in this prospectus. In this prospectus, unless the context requires otherwise, “we,” “us,” “our,” “Jazz,” the “Company” and words of similar import refer to Jazz Technologies, Inc. and “Jazz Semiconductor” refers solely to Jazz Semiconductor, Inc. The Company Overview Jazz Technologies, Inc., a wholly-owned subsidiary of Tower Semiconductor Ltd., is an independent pure-play semiconductor foundry focused on specialty process technologies for the manufacture of analog and mixed-signal semiconductor devices.Typically, pure-play foundries do not offer products of their own, but focus on producing integrated circuits, or ICs, based on the design specifications of their customers.Our specialty process technologies include advanced analog, radio frequency, high voltage, bipolar and silicon germanium bipolar complementary metal oxide (“SiGe”) semiconductor processes.We manufacture semiconductors for our customers primarily based on third party designs and our own process technology and engineering support. We also provide design services and complementary technical services. ICs manufactured by us are incorporated into a wide range of products in diverse markets, including cellular phones, wireless local area networking devices, digital TVs, set-top boxes, gaming devices, switches, routers and broadband modems.The Company’s principal executive offices are located at 4321 Jamboree Road, Newport Beach, California 92660, and the telephone number is (949) 435-8000. History and Organization Jazz Technologies, Inc., formerly known as Acquicor Technology Inc. was incorporated in Delaware in August 2005 as a blank check company for the purpose of acquiring one or more domestic and/or foreign operating businesses in the technology, multimedia or networking sectors. On February 16, 2007, we completed the acquisition of all of the outstanding capital stock of Jazz Semiconductor. Jazz Semiconductor’s business was originally created in March 2002 by the spin-off by Conexant Systems, Inc. of its Newport Beach, California semiconductor fabrication operations. Our acquisition of Jazz Semiconductor was accounted for under the purchase method of accounting in accordance with United States generally accepted accounting principles for accounting and financial reporting purposes with Jazz Semiconductor beingtreated as the “acquired” company. Ourconsolidated financial statements for the year ended December 28, 2007 include the results of operations for Jazz Semiconductor for the period following the date of acquisition. On September 19, 2008 we completed a merger under an Agreement and Plan of Merger and Reorganization (the “Merger”) with Tower and its wholly-owned subsidiary, under which such subsidiary merged with and into the Company, with the Company surviving the merger as a wholly-owned subsidiary of Tower. Under the terms of the Merger, Tower acquired all of our outstanding shares in a stock-for-stock transaction in which each share of the Company’s common stock not held by Tower or its subsidiary was automatically converted into 1.8 ordinary shares of Tower. As a result of the Merger, Tower became the sole holder of the Company’s common stock and a change in control occurred. The Merger was accounted for under the purchase method of accounting in accordance with U.S. generally accepted accounting principles, with Jazz being treated as the “acquired” company. In connection with this Merger, the Company adopted Tower’s fiscal year for reporting purposes. 3 Summary of the Exchange Offer This exchange offer applies to any and all outstanding notes.The terms of the exchange notes will be essentially the same as the outstanding notes, except that (1)the exchange notes will not be subject to the restrictions on transfer that apply to the outstanding notes, (2)the exchange notes will not have the registration rights relating to the outstanding notes, and (3)the exchange notes will not contain provisions for payment of additional interest in case of non-registration.The exchange notes issued in this exchange offer will evidence the same debt as the outstanding notes and both series of notes will be entitled to the benefits of the same indenture and treated as a single class of debt securities.In this document, we sometimes refer to the outstanding notes and the exchange notes together as the "notes". The Exchange Offer We are offering to exchange for any outstanding notes a like principal amount of exchange notes.As of the date of this prospectus, outstanding notes representing $93,556,000 aggregate principal amount are outstanding. The exchange notes will evidence the same debt as the outstanding notes, and the outstanding notes and the exchange notes will be governed by the same indenture.The exchange notes are described in detail under the heading “Description of the Notes.” Purpose of the Exchange Offer On July 15, 2010, we sold the outstanding notes in a transaction that was exempt from the registration requirements of the Securities Act.In connection with the sale, we entered into a registration rights agreement that grants the holders of the outstanding notes specified exchange and registration rights.The exchange notes are being offered to satisfy our obligations under the registration rights agreement. Expiration Date The exchange offer will expire at 5:00p.m., New York City time on [], 2011 or a later date and time if we extend it. Conditions to the Exchange Offer The exchange offer is not subject to material conditions such as the tender of a minimum aggregate principal amount of outstanding notes.The exchange offer is subject to certain customary conditions, which we may waive, as described below under “The Exchange Offer— Conditions of the Exchange Offer.” Withdrawal You may withdraw the tender of any outstanding notes pursuant to the exchange offer at any time prior to the expiration date. 4 Procedures for Tendering Outstanding Notes If you wish to accept the exchange offer, the following must be delivered to the exchange agent: • your outstandingnotes by timely confirmation of book-entry transfer through DTC; • an agent's message from The Depository Trust Company (the "DTC"), stating that the tendering participant agrees to be bound by the letter of transmittal and the terms of the exchange offer; and • all other documents required by the letter of transmittal. These actions must be completed before the expiration of the exchange offer. You must comply with DTC's standard procedures for electronic tenders, by which you will agree to be bound by the letter of transmittal. All broker-dealers that receive exchange notes in the exchange offer must acknowledge that they will deliver a prospectus in connection with any resale of the exchange notes.If a broker-dealer acquired outstanding notes as a result of market-making or other trading activities, the broker-dealer may use this prospectus in connection with resales of the exchange notes.See “Plan of Distribution.” If You Fail to Exchange Your Outstanding Notes If you do not exchange your outstanding notes for exchange notes in the exchange offer, you will continue to be subject to the restrictions on transfer applicable to the outstanding notes.In general, you may not offer or sell your outstanding notes without registration under the federal securities laws or an exemption from the registration requirements of the federal securities laws and applicable state securities laws.You will not have dissenters’ rights or appraisal rights in connection with the exchange offer. U.S. Federal Income Tax Considerations We believe the exchange of outstanding notes for exchange notes pursuant to the exchange offer will not constitute a sale or an exchange for federal income tax purposes.See “Certain UnitedStates Federal Income Tax Consequences.” Use of Proceeds We will not receive any proceeds from the exchange of notes pursuant to the exchange offer. Outstanding notes that are validly tendered and exchanged will be retired and cancelled. We will pay all expenses incident to the exchange offer. Exchange Agent We have appointed U.S. Bank National Association as the exchange agent for the exchange offer.U.S. Bank National Association also serves as the trustee under the indenture.The mailing address and telephone number of the exchange agent are: U.S. Bank National Association, 60 Livingston Avenue, EP-MN-WS2N, St. Paul, MN55107, Attention:Specialized Finance. Telephone: (800) 934-6802, Facsimile: (651)495-8158.See “The Exchange Offer— Exchange Agent.” 5 Resale Under existing SEC staff interpretations, the exchange notes will be freely transferable by holders other than our affiliates after the exchange offer without further registration under the Securities Act if the holder of the exchange notes represents to us in the exchange offer that it is acquiring the exchange notes in the ordinary course of its business, that it has no arrangement or understanding with any person to participate in the distribution of the exchange notes and that it is not an affiliate of the Company as defined in Rule 405 under the Securities Act.All broker-dealers that receive exchange notes in the exchange offer must acknowledge that they will deliver a prospectus in connection with any resale of the exchange notes.If a broker-dealer acquired outstanding notes as a result of market-making or other trading activities, the broker-dealer may use this prospectus in connection with resales of the exchange notes. 6 Summary of the Terms of the Exchange Notes Issuer Jazz Technologies, Inc., a Delaware corporation. Notes Offered $93,556,000 aggregate principal amount of 8% senior notes due 2015. Maturity Date June 30, 2015. Interest 8% per year, payable semiannually in arrears in cash on June 30 and December 31, commencing on December 31, 2010. Guarantees The exchange notes will be fully and unconditionally, and jointly and severally, guaranteed on an unsecured senior basis by our current domestic subsidiaries and certain of our future subsidiaries, subject to limited exceptions. Ranking The notes are unsecured senior obligations of Jazz and rank equally with all of Jazz's existing and future unsecured senior debt and senior to all of Jazz's existing and future subordinated debt.The notes effectively rank junior to any of Jazz's existing and future secured debt to the extent of the value of the assets securing such debt.As of June 30, 2010, the notes rank (1) equally with approximately $43.7 million of other unsecured senior obligations of Jazz and the guarantors and (2) effectively junior to $23.8million (including $1.8 million in the form of letters of credit) out of up to $45 million available under Jazz’s secured bank credit facility. Optional Redemption We may redeem some or all of the notes, at our option, at any time on or after July 1, 2013, at the redemption prices listed under the section titled "Description of the Notes—Optional Redemption," plus accrued and unpaid interest, if any, to the redemption date. Change of Control If we experience specific kinds of change of control events, we must offer to repurchase the notes at a price of 101% of the principal amount thereof, plus accrued and unpaid interest, if any, to the purchase date. See "Description of the Notes—Change of Control." Certain Covenants The indenture governing the notes contains certain covenants applicable to Jazz and its restricted subsidiaries, including limitations on: (1) restricted payments; (2) dividend and other payment restrictions affecting restricted subsidiaries; (3) indebtedness; (4) asset sales and the application of proceeds therefrom; (5) transactions with affiliates; (6) liens; (7) additional subsidiary guarantees; (8) repayment and exchanges of certain convertible debt; (9) designations of unrestricted subsidiaries; and (10) mergers, consolidations or sales of substantially all our assets. Each of these covenants is subject to important exceptions and qualifications. See "Description of the Notes—Certain Covenants" and "—Consolidation, Merger, Sale of Assets." 7 Absence of Trading Market for Exchange Notes We do not intend to apply for a listing of the exchange notes on any securities exchange, quotation system or on PORTAL.Accordingly, we cannot assure you that a liquid market for the exchange notes will develop or be maintained. Trustee U.S. Bank National Association Risk Factors See "Risk Factors" beginning on page 9 for a discussion of certain factors you should carefully consider in connection with this exchange offer and an investment in the exchange notes. Governing Law The indenture, notes and guarantees are governed by the laws of the State of New York. 8 RISK FACTORS In considering whether to exchange your outstanding notes for exchange notes, you should carefully consider the following risk factors, in addition to the other information included in this prospectus.The risks described below are not the only risks we face.Any of the following risks could materially and adversely affect our business, financial condition, results of operations and our ability to meet our financial obligations.In such case, you could lose all or part of your investment. Risks Related to the Exchange Notes and the Exchange Offer If you fail to properly exchange your outstanding notes for exchange notes, you will continue to hold outstanding notes which are subject to transfer restrictions, and the liquidity of the trading market, if any, for any untendered outstanding notes may be substantially limited. We will only issue exchange notes in exchange for outstanding notes that you timely and properly tender. You should allow sufficient time to ensure timely delivery of the outstanding notes, and you should carefully follow the instructions on how to tender your outstanding notes set forth under “The Exchange Offer—Procedures for Tendering Outstanding Notes” and in the letter of transmittal that accompanies this prospectus. Neither we nor the exchange agent are required to notify you of any defects or irregularities relating to your tender of outstanding notes. If you do not exchange your outstanding notes for exchange notes in this exchange offer, the outstanding notes you hold will continue to be subject to the existing transfer restrictions. In general, you may not offer or sell the outstanding notes except under an exemption from, or in a transaction not subject to, the Securities Act and applicable state securities laws. We do not plan to register the outstanding notes under the Securities Act. If you continue to hold any outstanding notes after this exchange offer is completed, you may be limited in your ability to trade them because of the restrictions on transfer. Any outstanding notes tendered and exchanged in the exchange offer will reduce the aggregate principal amount at maturity of the outstanding notes not exchanged. Because we anticipate that most holders of outstanding notes will elect to participate in this exchange offer, we expect that the liquidity of the market for the outstanding notes after completion of this exchange offer may be substantially limited. Your ability to transfer the exchange notes may be limited by the absence of an active trading market, and there is no assurance that any active trading market will develop for the exchange notes. There is no established public market for the exchange notes, and we cannot assure you that an active trading market for the exchange notes will develop. If no active trading market develops, you may not be able to resell your exchange notes at their fair market value or at all. We do not intend to apply for listing the exchange notes on any securities exchange. Future trading prices of the exchange notes will depend on many factors, including, among other things, prevailing interest rates, our operating results and the market for similar securities. We cannot assure you as to the development or liquidity of any trading market for the exchange notes. The liquidity of any market for the exchange notes will depend on a number of factors, including: · the number of holders of exchange notes; · our operating performance and financial condition; · the market for similar securities; · the interest of securities dealers in making a market in the exchange notes; and · prevailing interest rates. 9 Historically, the market for non-investment grade debt has been subject to disruptions that have caused substantial volatility in the prices of securities similar to the exchange notes. We cannot assure you that the market, if any, for the exchange notes will be free from similar disruptions or that any such disruptions may not adversely affect the prices at which you may sell your exchange notes. Therefore, we cannot assure you that you will be able to sell your exchange notes at a particular time or the price that you receive when you sell will be favorable. If you hold the exchange notes in book-entry form, you must rely on the procedures of the relevant clearing systems to exercise any rights and remedies. Unless and until definitive notes are issued in exchange for book-entry interests in the exchange notes, owners of the book-entry interests will not be considered owners or holders of exchange notes. Instead, the common depositary, or its nominee, will be the sole holder of the exchange notes. Payments of principal and interest and any other amounts owing on or in respect of the exchange notes in global form will be made to U.S. Bank National Association, as paying agent, which will make payments to DTC. Thereafter, these payments will be credited to DTC participants’ accounts that hold book-entry interests in the exchange notes in global form and credited by such participants to indirect participants. After payment to DTC or the common depository, none of us, any of our affiliates, the trustee or any payment agent will have any responsibility or liability for any aspect of the records relating to or payments of interest, principal or other amounts to DTC or to owners of book-entry interests. Unlike holders of the exchange notes themselves, owners of book-entry interests will not have the direct right to act upon solicitations for consents or requests for waivers or other actions from holders of the exchange notes. Instead, if you own a book-entry interest, you will be permitted to act only to the extent you have received appropriate proxies to do so from DTC or, if applicable, from a participant. We cannot assure you that procedures implemented for the granting of such proxies will be sufficient to enable you to vote on any requested actions on a timely basis. The lack of physical certificates could also: · result in payment delays on your exchange notes because the trustee will be sending distributions on the exchange notes to DTC instead of directly to you; · make it difficult for you to pledge your exchange notes if physical certificates are required by the party demanding the pledge; and · hinder your ability to resell your exchange notes because some investors may be unwilling to buy securities that are not in physical form. Risks Related to Our Company We have a large amount of debt which could have significant negative consequences. Our indebtedness as of August 31, 2010, is comprised of approximately $43.7 million par value of convertible notes due 2011, $93.6 million principal amount of outstanding notes and $15 million of borrowing under the Wachovia line of credit.Our indebtedness could have significant negative consequences, including: 10 · requiring the dedication of a substantial portion of our expected cash flow from operations to service our indebtedness; · increasing our vulnerability to general adverse economic and industry conditions; · limiting our ability to obtain additional financing; · limiting our flexibility in planning for, or reacting to, changes in its business and the industry in which we compete; · placing us at a competitive disadvantage to less leveraged competitors and competitors that have better access to capital resources; · affecting our ability to make interest payments and other required debt service on our indebtedness; · enforcement by the lenders under the Wachovia line of credit of their liens against our assets in the event of default; and/or · our ability to fulfill our debt obligations and other liabilities. To service our indebtedness and meet our other cash needs, we will require a significant amount of cash, which may not be available to us.We will need to refinance or repay amounts outstanding under our convertible notes at or before maturity on December 31, 2011.Our ability to make payments on, or repay or refinance, our indebtedness and to fund capital expenditures, working capital and other cash needs will depend largely upon our future operating performance. Our future operating performance, to a certain extent, is subject to general economic, financial, competitive, legislative, regulatory and other factors that are beyond our control.We cannot assure you that our business will generate sufficient cash flow from operations, that future borrowings will be available to us under the credit facilities or from other sources in an amount and on terms and conditions sufficient to enable us to make payments on our indebtedness or to fund our other liquidity needs. In order to finance our long-term debt and other liabilities and obligations, we continue to explore measures to obtain funds from sources in addition to cash on hand and expected cash flow from our ongoing operations, including sales of assets, including our holdings in HHNEC; issuance of new securities; intellectual property licensing; strategic acquisitions, investments and alliances; improving operational efficiencies and sales; and exploring other alternatives to reduce our debt, including debt refinancing or restructuring.The Wachovia line of credit imposes certain limitations on our ability to repay the convertible and non-convertible notes and/or to incur additional indebtedness without Wachovia’s consent.If we default on payment of the convertible and non-convertible notes at maturity, such default would trigger a cross default under the Wachovia line of credit, which would permit the lenders to accelerate the obligations thereunder, potentially requiring us to repay or refinance the Wachovia credit line. There is no assurance that we will be able to obtain sufficient funding from the financing sources detailed above or other sources in a timely manner to allow us to fully or partially repay our indebtedness. A default by us on any of our indebtedness could have a material adverse effect on our operations and the interests of our creditors, and may affect our ability to fulfill our debt obligations and other liabilities. 11 If we are unable to manage fluctuations in cash flow, our business, operating results and financial condition may be materially adversely affected. Our working capital requirements and cash flows are subject to quarterly and yearly fluctuations, depending on a number of factors. If we are unable to manage fluctuations in cash flow, our business, operating results and financial condition may be materially adversely affected. Factors which could lead us to suffer cash flow fluctuations include: · the level of revenues from our operating activities; · the collection of receivables; · the timing and size of capital expenditures; and · the debt service obligations under our short-term and long-term liabilities. In addition, we may need to devote a significant portion of our operating cash flow to pay principal and interest on our indebtedness. The use of cash to finance our indebtedness could leave us with insufficient funds to adequately finance our operating activities and capital expenditures, which could adversely affect our business. The cyclical nature of the semiconductor industry and resulting periodic overcapacity may lead to erosion of sale prices; downward price pressure may seriously harm our business. The semiconductor industry has historically been highly cyclical. Historically, companies in the semiconductor industry have expanded aggressively during periods of increased demand. This expansion has frequently resulted in overcapacity and excess inventories when demand decreases during a downturn, leading to rapid erosion of average sale prices. We expect this pattern to repeat itself in the future. The overcapacity and downward price pressure characteristic of a prolonged downturn in the semiconductor market may not allow us to operate at a profit, even at full utilization, and could seriously harm our financial results and business. The lack of a significant backlog resulting from our customers not placing purchase orders far in advance makes it difficult for us to forecast our revenues in future periods. Our customers generally do not place purchase orders far in advance, partly due to the cyclical nature of the semiconductor industry. As a result, we do not typically operate with any significant backlog. The lack of a significant backlog makes it difficult for us to forecast our revenues in future periods. Moreover, since our expense levels are based in part on our expectations of future revenues, we may be unable to adjust costs in a timely manner to compensate for revenue shortfalls. We expect that in the future our revenues in any quarter will continue to be substantially dependent upon purchase orders received in that quarter and in the immediately preceding quarter. We cannot assure you that any of our customers will continue to place orders with us in the future at the same levels as in prior periods. If orders received from our customers differ adversely from our expectations with respect to the product, volume, price or other items, our operating results and financial condition may be adversely affected. 12 We occasionally manufacture wafers based on forecasted demand, rather than actual orders from customers. If our forecasted demand exceeds actual demand, we may have obsolete inventory, which could have a negative impact on our results of operations. We generally do not manufacture wafers unless we receive a customer purchase order. On occasion, we may produce wafers in excess of customer orders based on forecasted customer demand, because we may forecast future excess demand or because of future capacity constraints. If we manufacture more wafers than are actually ordered by customers, we may be left with excess inventory that may ultimately become obsolete and must be scrapped when it cannot be sold. Significant amounts of obsolete inventory could have a negative impact on our results of operations. We have a history of operating losses and may not be able to achieve or maintain profitability on a consistent basis. While we have achieved net income for some quarters, including some recent quarters, we have predominantly incurred net losses in our reported results of operations and may continue to do so in the future. We cannot assure you that we will be profitable on a quarterly or annual basis in the future. Our sales cycles are typically long and orders received may not meet our expectations, which may adversely affect our operating results. Our sales cycles, which we measure from first contact with a customer to first shipment of a product ordered by the customer, vary substantially and may last as long as two years or more, particularly for new technologies. In addition, even after we make initial shipments of prototype products, it may take several more months to reach full production of the product. As a result of these long sales cycles, we may be required to invest substantial time and incur significant expenses in advance of the receipt of any product order and related revenue. If orders ultimately received differ from our expectations with respect to the product, volume, price or other items, our operating results and financial condition may be adversely affected. Demand for our foundry services is dependent on the demand in our customers’ end markets. In order for demand for our wafer fabrication services to increase, the markets for the end products using these services must develop and expand.Because our services may be used in many new applications, it is difficult to forecast demand. If demand is lower than expected, we may have excess capacity, which may adversely affect our financial results. If demand is higher than expected, we may be unable to fill all of the orders we receive, which may result in the loss of customers and revenue. If we do not maintain our current customers and attract additional customers, our business may be adversely affected. Collectively, our top two customers accounted for 46% of our revenues for the six months ended June 30, 2010.We expect to continue to receive a significant portion of our revenue from a limited number of customers for the foreseeable future. Loss or cancellation of business from, or decreases in the sales volume or sales prices to, our significant customers, or our failure to replace them with other customers, could seriously harm our financial results, revenue and business. Since the sales cycle for our services typically exceeds one year, if our customers order significantly fewer wafers than forecasted, we will have excess capacity that we may not be able to fill within a short period of time, resulting in lower utilization of our facilities. We may have to reduce prices in order to try to sell more wafers in order to utilize the excess capacity. In addition to the revenue loss that could result from unused capacity or lower sales prices, we might have difficulty adjusting our costs to reflect the lower revenue in a timely manner, which could harm our financial results. 13 If we do not maintain and develop our technology processes and services, we will lose customers and may be unable to attract new ones. The semiconductor market is characterized by rapid change, including the following: · rapid technological developments; · evolving industry standards; · changes in customer and product end user requirements; · frequent new product introductions and enhancements; and · short product life cycles with declining prices as products mature. Our ability to maintain our current customer base and attract new customers is dependent in part on our ability to continuously develop and introduce to production advanced specialized manufacturing process technologies and purchase the appropriate equipment. If we are unable to successfully develop and introduce these processes to production in a timely manner or at all, or if we are unable to purchase the appropriate equipment required for such processes, we may be unable to maintain our current customer base and may be unable to attract new customers. The semiconductor foundry business is highly competitive; our competitors may have competitive advantages over us. The semiconductor foundry industry is highly competitive. We compete with more than ten independent dedicated foundries, the majority of which are located in Asia-Pacific, including foundries based in Taiwan, China, Korea and Malaysia, and with over 20 integrated semiconductor and end-product manufacturers that allocate a portion of their manufacturing capacity to foundry operations. The foundries with which we compete benefit from their close proximity to other companies involved in the design and manufacture of integrated circuits, or ICs. As our competitors continue to increase their manufacturing capacity, there could be an increase in specialty semiconductor capacity during the next several years. As specialty capacity increases there may be more competition and pricing pressure on our services, and underutilization of our capacity may result. Any significant increase in competition or pricing pressure may erode our profit margins, weaken our earnings or increase our losses. In addition, some semiconductor companies have advanced their CMOS designs to 90 nanometer, 65 nanometer or smaller geometries. These smaller geometries may provide the customer with performance and integration features that may be comparable to, or exceed, features offered by our specialty process technologies, and may be more cost-effective at higher production volumes for certain applications, such as when a large amount of digital content is required in a mixed-signal semiconductor and less analog content is required. Our specialty processes will therefore compete with these processes for customers and some of our potential and existing customers could elect to design these advanced CMOS processes into their next generation products. We are not currently capable, and do not currently plan to become capable, of providing CMOS processes at these smaller geometries. If our potential or existing customers choose to design their products using these advanced CMOS processes, our business may suffer. 14 In addition, many of our competitors may have one or more of the following competitive advantages over us: · greater manufacturing capacity; · multiple and more advanced manufacturing facilities; · more advanced technological capabilities; · a more diverse and established customer base; · greater financial, marketing, distribution and other resources; · a better cost structure; and/or · better operational performance in cycle time and yields. If we do not compete effectively, our business and results of operations may be adversely affected. If we experience difficulty in achieving acceptable device yields, product performance and delivery times as a result of manufacturing problems, our business could be seriously harmed. The process technology for the manufacture of semiconductor wafers is highly complex, requires advanced and costly equipment and is constantly being modified in an effort to improve device yields, product performance and delivery times. Microscopic impurities such as dust and other contaminants, difficulties in the production process, defects in the key materials and tools used to manufacture a wafer and other factors can cause wafers to be rejected or individual semiconductors on specific wafers to be non-functional. We may experience difficulty achieving acceptable device yields, product performance and product delivery times in the future as a result of manufacturing problems. Any of these problems could seriously harm our operating results, financial condition and ability to maintain our operations. If we are unable to purchase equipment and raw materials, we may not be able to manufacture our products in a timely fashion, which may result in a loss of existing and potential new customers. To increase the production capability of our facility and to maintain the quality of production in our facility, we must procure additional equipment. In periods of high market demand, the lead times from order to delivery of manufacturing equipment could be as long as 12 to 18 months. In addition, our manufacturing processes use many raw materials, including silicon wafers, chemicals, gases and various metals, and require large amounts of fresh water and electricity. Manufacturing equipment and raw materials generally are available from several suppliers. In many instances, however, we purchase equipment and raw materials from a single source. Shortages in supplies of manufacturing equipment and raw materials could occur due to an interruption of supply or increased industry demand. Any such shortages could result in production delays that could result in a loss of existing and potential new customers. This may have a material adverse effect on our business and financial condition. 15 We depend on intellectual property rights of third parties and failure to maintain or acquire licenses could harm our business. We depend on third party intellectual property in order for us to provide certain foundry and design services to our clients. If problems or delays arise with respect to the timely development, quality and provision of such intellectual property to us, the design and production of our customers’ products could be delayed, resulting in underutilization of our capacity. If any of our third party intellectual property vendors goes out of business, liquidates, merges with, or is acquired by, another company that discontinues the vendor’s previous line of business, or if we fail to maintain or acquire licenses to such intellectual property for any other reason, our business may be adversely affected. In addition, license fees and royalties payable under these agreements may impact our margins and operating results. Failure to comply with the intellectual property rights of third parties or to defend our intellectual property rights could harm our business. Our ability to compete successfully depends on our ability to operate without infringing on the proprietary rights of others and defending our intellectual property rights. Because of the complexity of the technologies used and the multitude of patents, copyrights and other overlapping intellectual property rights, it is often difficult for semiconductor companies to determine infringement. Therefore, the semiconductor industry is characterized by frequent litigation regarding patents, trade secrets and other intellectual property rights. We have been subject to intellectual property claims from time to time, some of which have been resolved through license agreements, the terms of which have not had a material effect on our business. Because of the nature of the industry, we may continue to be a party to infringement claims in the future. In the event any third party were to assert infringement claims against us or our customers, we may have to consider alternatives including, but not limited to: · negotiating cross-license agreements; · seeking to acquire licenses to the allegedly infringed patents, which may not be available on commercially reasonable terms, if at all; · discontinuing use of certain process technologies, architectures, or designs, which could cause us to stop manufacturing certain integrated circuits if we were unable to design around the allegedly infringed patents; · fighting the matter in court and paying substantial monetary damages in the event we lose; or · seeking to develop non-infringing technologies, which may not be feasible. Any one or several of these alternatives could place substantial financial and administrative burdens on us and hinder our business. Litigation, which could result in substantial costs to us and diversion of our resources, may also be necessary to enforce our patents or other intellectual property rights or to defend us or our customers against claimed infringement of the rights of others. If we fail to obtain certain licenses or if litigation relating to alleged patent infringement or other intellectual property matters occurs, it could prevent us from manufacturing particular products or applying particular technologies, which could reduce our opportunities to generate revenues. 16 As of June 30, 2010, we had 148 patents in force in the United States and 33 patents in force in foreign countries. We also had 16 pending patent applications in the United States, 4 pending patent applications in foreign countries and no patent pending applications under the Patent Cooperation Treaty. We intend to continue to file patent applications when appropriate. The process of seeking patent protection may take a long time and be expensive. We cannot assure you that patents will be issued from pending or future applications or that, if patents are issued, they will not be challenged, invalidated or circumvented or that the rights granted under the patents will provide us with meaningful protection or any commercial advantage. In addition, we cannot assure you that other countries in which we market our services and products will protect our intellectual property rights to the same extent as the United States. Further, we cannot assure you that we will at all times enforce our patents or other intellectual property rights or that courts will uphold our intellectual property rights, or enforce the contractual arrangements that we have entered into to protect our proprietary technology, which could reduce our opportunities to generate revenues. A portion of our intellectual property is also used by our manufacturing suppliers in China, a country in which we currently have no issued patents. In addition, effective intellectual property enforcement may be unavailable or limited in some foreign countries. It may be difficult for us to protect our intellectual property from misuse or infringement by other companies in these countries. We expect this to become a greater risk for us as we seek to increase our use of manufacturing capacity in China, which provides less protection for intellectual property than does the United States. Our inability to enforce our intellectual property rights, and the inability of our manufacturing suppliers to enforce their intellectual property rights in some countries, especially China, may harm our business and results of operations. We could be seriously harmed by failure to comply with environmental regulations. Our business is subject to a variety of federal, state and local laws and governmental regulations relating to the use, discharge and disposal of toxic or otherwise hazardous materials used in our production processes. If we fail to use, discharge or dispose of hazardous materials appropriately, or if applicable environmental laws or regulations change in the future, we could be subject to substantial liability or could be required to suspend or adversely modify our manufacturing operations. We are subject to the risk of loss due to fire because the materials we use in our manufacturing processes are highly flammable. We use highly flammable materials such as silane and hydrogen in our manufacturing processes and are therefore subject to the risk of loss arising from fires. The risk of fire associated with these materials cannot be completely eliminated. We maintain insurance policies to reduce potential losses that may be caused by fire, including business interruption insurance. If any of our fabs were to be damaged or cease operations as a result of a fire, and if our insurance proves to be inadequate, it may reduce our manufacturing capacity and revenues. Possible product returns could harm our business. Products manufactured by us may be returned within specified periods if they are defective or otherwise fail to meet customers’ prior agreed upon specifications. Product returns in excess of established provisions, if any, may have an adverse effect on our business and financial condition. 17 We are subject to risks related to our international operations. We have made substantial revenue from customers located in Asia-Pacific and in Europe. Because of our international operations, we are vulnerable to the following risks: · we price our products primarily in US dollars; if the Euro, Yen or other currencies weaken relative to the US dollar, our products may be relatively more expensive in these regions, which could result in a decrease in our revenue; · the burdens and costs of compliance with foreign government regulation, as well as compliance with a variety of foreign laws; · general geopolitical risks such as political and economic instability, international terrorism, potential hostilities and changes in diplomatic and trade relationships; · natural disasters affecting the countries in which we conduct our business; · imposition of regulatory requirements, tariffs, import and export restrictions and other trade barriers and restrictions including the timing and availability of export licenses and permits; · adverse tax rules and regulations; · weak protection of our intellectual property rights; · delays in product shipments due to local customs restrictions; · laws and business practices favoring local companies; · difficulties in collecting accounts receivable; and · difficulties and costs of staffing and managing foreign operations. In addition, the United States and foreign countries may implement quotas, duties, taxes or other charges or restrictions upon the importation or exportation of our products, leading to a reduction in sales and profitability in that country. The geographical distance between the United States, Asia and Europe also creates a number of logistical and communication challenges. We cannot assure you that we will not experience any serious harm in connection with our international operations. Our business could suffer if we are unable to retain and recruit qualified personnel. We depend on the continued services of our executive officers, senior managers and skilled technical and other personnel. Our business could suffer if we lose the services of some of these personnel because we may not be able to find and adequately integrate replacement personnel into our operations in a timely manner. We seek to recruit highly qualified personnel and there is intense competition for the services of these personnel in the semiconductor industry. Competition for personnel may increase significantly in the future as new fabless semiconductor companies as well as new semiconductor manufacturing facilities are established. Our ability to retain existing personnel and attract new personnel is in part dependent on the compensation packages we offer. As demand for qualified personnel increases, we may be forced to increase the compensation levels and to adjust the cash, equity and other components of compensation we offer our personnel. 18 Economic conditions may adversely affect the Company’s results. The global economic downturn that commenced in 2008 and its effect on the semiconductor industry resulted in global decreased demand, downward price pressure, excess inventory and unutilized capacity worldwide which, in turn, impacted consumer and customer demand for our products and our customers’ end products, as well as our commercial relationships with our customers, suppliers, and creditors, including our lenders.Although the market and we experienced some level of economic recovery, as evidenced by the improvement in our revenue, gross profit and operating profit, there can be no assurance that markets will recover sufficiently from the effect of the downturn to allow profitable operations for a sustained period of time and there is no assurance that another downturn in the industry will not occur.A weak market recovery or another downturn may adversely affect our future financial results and position, including our ability to fulfill our debt obligations and other liabilities, comprised mainly of banks’ loans and debentures.We are working in various ways to fulfill our debt obligations and other liabilities, including, among others, sales of assets, liquidation of our holdings in HHNEC; intellectual property licensing; and improving operational efficiencies and sales.There is no assurance that we will be able to obtain sufficient funding from these or other sources to allow us to meet all of our debt obligations and other liabilities. Our business plan is premised on the increasing use of outsourced foundry services by both fabless semiconductor companies and integrated device manufacturers for the production of semiconductors using specialty process technologies.Our business may not be successful if this trend does not continue to develop in the manner we expect. We operate as an independent semiconductor foundry focused primarily on specialty process technologies. Our business model assumes that demand for these processes within the semiconductor industry will grow and will follow the broader trend towards outsourcing foundry operations. Although the use of foundries is established and growing for standard CMOS processes, the use of outsourced foundry services for specialty process technologies is less common and may never develop into a significant part of the semiconductor industry. If fabless companies and vertically integrated device manufacturers opt not to, or determine that they cannot, reduce their costs or allocate resources and capital more efficiently by accessing independent specialty foundry capacity, the manufacture of specialty process technologies may not follow the trend of standard CMOS processes. If the broader trend to outsourced foundry services does not prove applicable to the specialty process technologies that we are focused on, our business, results of operations and cash flow may be harmed. If we are not able to continue transitioning our product mix from standard CMOS process technologies to specialty process technologies, our business and results of operations may be harmed. Since Jazz Semiconductor’s separation from Conexant, it has focused its research and development and marketing efforts primarily on specialty process technologies and adding new customers in the specialty field. These specialty process technologies include advanced analog, radio frequency, high voltage, bipolar and silicon germanium bipolar CMOS processes and double-diffused metal oxide semiconductor processes. To be competitive, reduce our dependence on standard process technologies and successfully implement our business plan, we will need to continue to derive a significant percentage of our revenues from specialty process technologies. In order to expand and diversify our customer base, we need to identify and attract customers who will use the specialty process technologies we provide. We cannot assure you that demand for our specialty process technologies will increase or that we will be able to attract customers who use them. In addition, because we intend to continue to focus on specialty process technologies, we do not plan to invest in the research and development of more advanced standard CMOS processes. As standard CMOS process technologies continue to advance, we will not remain competitive in these process technologies. If our current customers switch to another foundry for standard CMOS process technologies and we are unable to increase our revenues from our specialty process technologies, our business, results of operations and cash flows may be harmed. 19 Our historical financial performance may not be indicative of our future results. Since Jazz Semiconductor’s inception, a large percentage of its revenues have primarily been derived from products manufactured using standard CMOS processes that are no longer the focus of its business. As customers design their next generation products for smaller geometry CMOS processes, they may look to other foundries to provide their requisite manufacturing capacity. As a result, we may not continue to generate the same level of revenues from our standard CMOS processes in the future as we shift our focus and operations to our more specialized processes: advanced analog, radio frequency, high voltage, bipolar and silicon germanium bipolar CMOS processes and double-diffused metal oxide semiconductor processes. If our potential or existing customers design their products using smaller geometry CMOS processes at other foundries and we are unable to increase the revenues we derive from our specialty process technologies, our business, results of operations and cash flows may be harmed. Failure to comply with governmental regulations by us, our manufacturing suppliers or our customers could reduce our sales or require design modifications. The semiconductors we produce and the export of technologies used in our manufacturing processes may be subject to U.S. export control and other regulations as well as various standards established by authorities in other countries. Failure to comply with existing or evolving U.S. or foreign governmental regulation or to obtain timely domestic or foreign regulatory approvals or certificates could materially harm our business by reducing our sales, requiring modifications to our processes that we license to our foreign manufacturing suppliers, or requiring too extensive modifications to our customers’ products. Neither we nor our customers may export products using or incorporating controlled technology without obtaining an export license. In addition, when we face excess demand, we may be dependent on our manufacturing suppliers in China for a significant portion of our planned manufacturing capacity, and export licenses may be required in order for us to transfer technology related to our manufacturing processes to our foreign manufacturing suppliers. These restrictions may make foreign competitors facing less stringent controls on their processes and their customers’ products more competitive in the global market than us or our customers. The U.S. government may not approve any pending or future export license requests. In addition, the list of products and countries for which export approval is required, and the regulatory policies with respect thereto, could be revised from time to time. A significant portion of our workforce is unionized, and our operations may be adversely affected by work stoppages, strikes or other collective actions which may disrupt our production and adversely affect the yield of our fab. A significant portion of our employees at our Newport Beach, California fab are represented by a union and covered by a collective bargaining agreement that is scheduled to expire in 2012.We cannot predict the effect that continued union representation or future organizational activities will have on our business. We cannot assure you that we will not experience a material work stoppage, strike or other collective action in the future, which may disrupt our production and adversely affect our customer relations and operational results. 20 If we are unable to collaborate successfully with electronic design automation vendors and third-party design service companies to meet our customers’ design needs, our business could be harmed. We have established relationships with electronic design automation vendors and third-party design service companies. We work together with these vendors to develop complete design kits that our customers can use to meet their design needs using our process technologies. Our ability to meet our customers’ design needs successfully depends on the availability and quality of the relevant services, tools and technologies provided by electronic design automation vendors and design service providers, and on whether we, together with these providers, are able to meet customers’ schedule and budget requirements. Difficulties or delays in these areas may adversely affect our ability to meet our customers’ needs, and thereby may harm our business. If the semiconductor wafers we manufacture are used in defective products, we may be subject to product liability or other claims and our reputation could be harmed. We provide custom manufacturing to our customers who use the semiconductor wafers we manufacture as components in their products sold to end users. If these products are used in defective or malfunctioning products, we could be sued for damages, especially if the defect or malfunction causes physical harm to people. The occurrence of a problem could result in product liability claims as well as a recall of, or safety alert or advisory notice relating to, the product. We cannot assure you that our insurance policies will cover specific product liability issues or that they will be adequate to satisfy claims made against us in the future. Also, we may be unable to obtain insurance in the future at satisfactory rates, in adequate amounts, or at all. Product liability claims or product recalls in the future, regardless of their ultimate outcome, could have a material adverse effect on our business, reputation, financial condition and on our ability to attract and retain customers. Our production yields and business could be significantly harmed by natural disasters, particularly earthquakes. Our Newport Beach, California fab is located in southern California, a region known for seismic activity. Due to the complex and delicate nature of our manufacturing processes,our facilities are particularly sensitive to the effects of vibrations associated with even minor earthquakes. Our business operations depend on our ability to maintain and protect our facilities, computer systems and personnel. We cannot be certain that precautions we have taken to seismically upgrade our fab will be adequate to protect our facilities in the event of a major earthquake, and any resulting damage could seriously disrupt our production and result in reduced revenues. Our production may be interrupted if we cannot maintain sufficient sources of fresh water and electricity. The semiconductor manufacturing process requires extensive amounts of fresh water and a stable source of electricity. Droughts, pipeline interruptions, power interruptions, electricity shortages or government intervention, particularly in the form of rationing, are factors that could restrict our access to these utilities in the area in which our fab is located. In particular, our Newport Beach, California fab is located in an area that is susceptible to water and electricity shortages. If there is an insufficient supply of fresh water or electricity to satisfy our requirements, we may need to limit or delay its production, which could adversely affect our business and operating results. Increases in utility costs would also increase our operating expenses. In addition, a power outage, even of very limited duration, could result in a loss of wafers in production, deterioration in our fab yield and substantial downtime to reset equipment before resuming production. 21 We and Towerexpect to enter into a Special Security Agreement with the United States Department of Defense which may limit the synergies and other expected benefits of the Merger. In connection with our aerospace and defense business, our facility security clearance and trusted foundry status, we and Tower are working with the Defense Security Service of the United States Department of Defense ("DSS") to develop an appropriate structure to mitigate any concern of foreign ownership, control or influence over our operations, specifically relating to protection of classified information and prevention of potential unauthorized access thereto. In order to safeguard classified information, it is expected that the DSS will require adoption of a Special Security Agreement ("SSA"). The SSA may include certain security related restrictions, including restrictions on the composition of the board of directors, the separation of certain employees and operations, as well as restrictions on disclosure of classified information to Tower. The provisions contained in the SSA may also limit the projected synergies and other benefits to be realized from Tower’s merger with us. There is no assurance when, if at all, an SSA will be reached. 22 USE OF PROCEEDS The exchange offer is intended to satisfy our obligations under the registration rights agreement.We will not receive any cash proceeds from the issuance of the exchange notes.In consideration for issuing the exchange notes, we will receive in exchange a like principal amount of outstanding notes.The outstanding notes surrendered in exchange for the exchange notes will be retired and canceled and cannot be reissued.Accordingly, issuance of the exchange notes will not result in any change in our capitalization. RATIO OF EARNINGS TO FIXED CHARGES Our ratio of earnings to fixed charges in accordance with US GAAP for the periods presented are as follows: Six Months Ended June 30, 2010 Year Ended December 31, 2009 Period from September 19, 2008 through December 31, 2008 Period from December 29, 2007 through September 18, 2008 Year Ended December 28, 2007 Ratio of earnings to fixed charges – Earnings as adjusted were inadequate to cover fixed charges by $4.4 million in 2009. Earnings as adjusted were inadequate to cover fixed charges by $23.1 million in the period from December 29, 2007 through September 18, 2008. Earnings as adjusted were inadequate to cover fixed charges by $47.2 million in 2007. For the purpose of these computations, earnings have been calculated as the sum of (i) pretax income from continuing operations and (ii)amortization of capitalized interest offset by interest capitalized.Fixed charges consist of the sum of (i)interest expensed and capitalized, amortized premiums, discounts, accretion and capitalized expenses related to indebtedness; and (ii)an estimate of the interest within rental expense (calculated based on a reasonable approximation of the interest factor). 23 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA The selected consolidated financial data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical financial statements and accompanying notes contained herein. We derived the selected consolidated financial data for the year ended December28, 2007, the periods from December 29, 2007 to September 18, 2008 and September 19, 2008 to December 31, 2008 and the year ended December 31, 2009 and as of December31, 2008 and 2009 from our consolidated financial statements, which have been audited and are included in this prospectus.References to “Successor” are to the Company following the merger with Tower on September 19, 2008, and references to “Predecessor” are to the Company prior to the merger.The amounts included in the year ended December 31, 2007 reflect the acquisition of Jazz Semiconductor on February 16, 2007 and include the results of operations for Jazz Semiconductor following the date of acquisition.We derived the selected financial data for the years ended December31, 2005 and 2006 from the consolidated financial statements of Jazz Semiconductor for such periods that have been audited and are not included in this prospectus. The historical results presented are not necessarily indicative of future results. Our selected historical condensed consolidated financial data for the six months ended June30, 2009 and for the six months ended June30, 2010 and as of June 30, 2010 have been derived from our condensed consolidated financial statements, which are included in this prospectus. The unaudited condensed consolidated financial statements were prepared on a basis consistent with our audited consolidated financial statements. In our opinion, the unaudited condensed consolidated financial statements include all adjustments, consisting of normal recurring accruals, necessary for the fair presentation of those statements. Our results for the six months ended June30, 2010 should not be considered indicative of the results for the full fiscal year ending December 31, 2010. (in thousands, except per share amounts) Jazz Semiconductor Inc. Jazz Technologies Inc. Predecessor of Jazz Technologies Inc, Predecessor Successor Year ended December 30, 2005 Year ended December 29, 2006 August 12, 2005 (date of inception) Through December 31, 2005 (*) Year Ended December 31, 2006(*) Year Ended December 28, 2007 Period from December 29, 2007 through September 18, 2008 Period from September 19, 2008 through December 31, 2008 Year Ended December 31, 2009 Net revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative 3 Amortization of intangible assets Impairment of intangible assets Write off of in-process research and development Merger related costs Total operating expenses 3 Operating income (loss) ) ) (3 ) Financing income (expense) and other income, net (**) (3 ) Net income (loss) before income taxes ) ) (6
